Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 recites “…the first port…”, which lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over admitted prior art cited by applicant as shown on Fig. 1 (hereinafter “Prior Art”) in view of Tatum et al (US Pub. No. 2007/0058976).
Regarding claim 1, Prior Art teaches an optical device, as shown on Fig. 1, comprising:
an optical transmitter circuit (TRANSMITTER CIRCUIT (E/O)) formed in a substrate;
an output port (FIBER ARRAY) that output an optical signal generated by the optical transmitter circuit during services; and
a photodetector (RECEIVER CIRCUIT (O/E)) configured to detect a test light (see paragraphs [0005, 0006] of applicant’s specification) propagating in a direction opposite to a signal output direction in which the optical signal is transmitted from the optical transmitter circuit (shown on Fig. 1 of the Prior Art, the optical signal Tx output is shown to be in opposite direction to the received signal Rx-Sig input or Tx-input Rx-LO input).
On paragraph [0006] of applicant’s disclosure, the Prior Art teaches “Photonic waveguides extending from the GCs to the chip area are connected to the signal output 
port Pout of the transmission circuit, the signal input port Pin of the receiver circuit, and the 
inputting test light to the signal input port Pin and measuring the photocurrent detected by the monitor detector mPD1 provided on a path branched from the photonic input waveguide 111.”  As shown on Fig. 2 of applicant’s disclosure, output port, which may be considered as element 140, comprises Pout, Pcom and Pin, comprises the same waveguides as that of the Prior Art, shown on Fig. 1 of applicant’s disclosure.  
The Prior Art teaches ports Pout, Pcom and Pin and differs from the claimed invention in that the Prior Art does not specifically teaches that transmitted signal and receive signal propagate in thru an output port (single port).  However, it is well known to provide an output port (single port) to transmit and received optical signal.  Tatum et al teaches optical module comprising an output port (single port) wherein signal transmitted to a photodetector to detect a light propagate in a direction opposite to a signal output direction transmitted from the optical transmitter (see Figs. 9 and 10; also paragraphs [0105, 0106]).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the optical device of the Prior Art by configuring ports Pout, Pcom and Pin into a single port, as taught by Tatum et al, in order to form compact design.  Furthermore, it would have been obvious to one of ordinary skill in the art to try to combine ports Pout, Pcom 
Regarding claim 10, light source to supply light to the optical device (see paragraph [0005] of applicant’s specification “…GC are provided in the scribe region in order to input and output light to and from the wafer surface…”).
Regarding claim 11, an electric circuit chip connected to the optical device (see paragraph [0004] of applicant’s specification “…probe is pressed against an electrode pad formed in a chip area on a wafer in order for inputting and outputting electric signals…”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over admitted prior art cited by applicant as shown on Fig. 1 (hereinafter “Prior Art”) in view of Tatum et al (US Pub. No. 2007/0058976) and further in view of Sugama (US Patent No. 9,479,286).
Regarding claim 2, as discussed above the combination of the Prior Art and Tatum et al teaches optical transmitter circuit and optical receiver circuit comprising first photonic waveguide (such as waveguide coupled to Pout) connecting the first port to the optical transmitter circuit and differs from the claimed invention in that the combination does not specifically teach a tap waveguide provided to the first photonic waveguide, wherein the photodetector is connected to the tap waveguide, such that the test light is supplied to the photodetector via the tap waveguide during the test.  As shown on Fig. 7, Sugama teaches optical transmitter circuit (40) coupled to photonic waveguide (12) having a tap (13) waveguide connected to photodetector (13) (see col. 7, lines 14-20).  Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to modify the optical device of the combination by providing a photodetector to connect to a tap .

5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stone et al (US Patent No. 10,732,029) in view of Tatum et al (US Pub. No. 2007/0058976).
Regarding claim 12, Stone et al teaches a test method for an optical device, comprising:
inputting a test light to a port provided at an edge of a substrate of the optical device having been cut into a chip and output a transmission signal during service (see col. 3, lines 9-10 and lines 27-35); and 
when the test light is input from the port, detecting the test light propagating in a direction opposite to a signal output direction in which the transmission signal is transmitted from an optical transmitter circuit to the output port, by a photodetector (see Fig. 1 and col. 3, lines 2-4, 11-12, lines 27-35; col. 4, lines 37-57; shown on Fig. 1, the transmitted light on 112 or transmit of loopback 113 is in opposite direction to the received light on 132 or receive portion of the loopback 113).  Stone et al teaches photodetector for monitoring received light and differs from the claimed invention in that Stone et al does not specifically teach evaluating fiber connection loss of the first port based upon a detection result.  However since Stone et al teaches monitoring of the optical signal including monitoring of optical power, wavelength, spectral characteristics, compliance with modulation or communication standards, a high speed receiver, and/or other diagnostic elements, therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to use the received information to evaluate fiber connection loss in order to optimize signal to noise ratio.  
Furthermore, Stone et al teaches transmit waveguide 112 and receive waveguide 132, as shown on Fig. 1, and differs from the claimed invention in that Stone et al does not specifically teaches that transmitted signal and receive signal propagate in thru an output port (single port).  However, it is well known to provide an output port (single port) to transmit and received optical signal.  Tatum et al teaches optical module comprising an output port (single port) wherein signal transmitted to a photodetector to detect a light propagate in a direction opposite to a signal output direction transmitted from the optical transmitter (see Figs. 9 and 10; also paragraphs [0105, 0106]).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the optical device of the Stone et al by guiding the light from transmit waveguide 112 and receive waveguide 132 into a single port (output port), as taught by Tatum et al, in order to provide compact design.  Furthermore, it would have been obvious to one of ordinary skill in the art to try to combine ports of the transmit waveguide 112 and port of the receive waveguide 132 into a single port (output port) to transmit and receive optical signals from transmitter and receiver circuits with a reasonable expectation of success.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stone et al (US Patent No. 10,732,029) in view of Tatum et al (US Pub. No. 2007/0058976) and further in view of Gothoskar et al (US Pub. No. 2005/0194990).
Regarding claim 13, the combination of  Stone et al and Tatum et al teaches measuring detected level of the test signal, such as probe signal (see col. 3, lines 2-12 of Stone et al) and differs from the claimed invention in that the combination does not specifically teach bringing a probe into contact with a pad connected to the photodetector.  However it is well known in wafer-level testing to bring a probe into contact with a pad connected to the photodetector.  Gothoskar et al teaches wafer-level testing by bringing a probe into contact with a pad connected to the photodetector (see Fig. 3 and paragraphs [0026, 0027]).  Therefore, it would have been obvious to before the effective filling date of the claimed invention to a person having ordinary skill in the art to modify the optical device of the combination by providing pads and photodetectors, as taught by Gothoskar et al, in order to optimize measurement of the probe signal and increase accuracy of diagnosis of the optical device.

Allowable Subject Matter
Claims 3-9, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637